


110 HR 3509 IH: Medical Justice Act of

U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3509
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2007
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide health care liability reform, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medical Justice Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Cap on non-economic damages against health care
				practitioners.
					Sec. 3. Cap on non-economic damages against health care
				institutions.
					Sec. 4. Cap, in wrongful death cases, on total damages against
				any single health care practitioner.
					Sec. 5. Limitation of insurer liability when insurer rejects
				certain settlement offers.
					Sec. 6. Mandatory jury instruction on cap on
				damages.
					Sec. 7. Determination of negligence; mandatory jury
				instruction.
					Sec. 8. Expert reports required to be served in civil
				actions.
					Sec. 9. Expert opinions relating to physicians may be provided
				only by actively practicing physicians.
					Sec. 10. Payment of future damages on periodic or accrual
				basis.
					Sec. 11. Unanimous jury required for punitive or exemplary
				damages.
					Sec. 12. Proportionate liability.
					Sec. 13. Defense-initiated settlement process.
					Sec. 14. Statute of limitations; statute of repose.
					Sec. 15. Limitation on liability for Good Samaritans providing
				emergency health care.
					Sec. 16. Definitions.
				
			2.Cap
			 on non-economic damages against health care practitionersWhen an individual is injured or dies as the
			 result of health care, a person entitled to non-economic damages may not
			 recover, from the class of liable health care practitioners (regardless of the
			 theory of liability), more $250,000 such damages.
		3.Cap on
			 non-economic damages against health care institutionsWhen an individual is injured or dies as the
			 result of health care, a person entitled to non-economic damages may not
			 recover—
			(1)from any single
			 liable health care institution (regardless of the theory of liability), more
			 than $250,000 such damages; and
			(2)from the class of
			 liable health care institutions (regardless of the theory of liability), more
			 than $500,000 such damages.
			4.Cap,
			 in wrongful death cases, on total damages against any single health care
			 practitioner
			(a)In
			 generalWhen an individual dies as the result of health care, a
			 person entitled to damages may not recover, from any single liable health care
			 practitioner (regardless of the theory of liability), more than $1,400,000 in
			 total damages.
			(b)Total damages
			 definedIn this section, the term total damages
			 includes compensatory damages, punitive damages, statutory damages, and any
			 other type of damages.
			(c)Adjustment for
			 inflationFor each calendar year after the calendar year of the
			 enactment of this Act, the dollar amount referred to in subsection (a) shall be
			 adjusted to reflect changes in the Consumer Price Index of the Bureau of Labor
			 Statistics of the Department of Labor. The adjustment shall be based on the
			 relationship between—
				(1)the Consumer Price
			 Index data most recently published as of January 1 of the calendar year of the
			 enactment of this Act; and
				(2)the Consumer Price
			 Index data most recently published as of January 1 of the calendar year
			 concerned.
				(d)Applicability of
			 adjustmentThe dollar amount that applies to a recovery is the
			 dollar amount for the calendar year during which the amount of the recovery is
			 made final.
			5.Limitation of
			 insurer liability when insurer rejects certain settlement offersIn a civil action, to the extent the civil
			 action seeks damages for the injury or death of an individual as the result of
			 health care, when the insurer of a health care practitioner or health care
			 institution rejects a reasonable settlement offer within policy limits, the
			 insurer is not, by reason of that rejection, liable for damages in an amount
			 that exceeds the liability of the insured.
		6.Mandatory jury
			 instruction on cap on damagesIn a civil action tried to a jury, to the
			 extent the civil action seeks damages for the injury or death of an individual
			 as the result of health care, the court shall instruct the jury that the jury
			 is not to consider whether, or to what extent, a limitation on damages
			 applies.
		7.Determination of
			 negligence; mandatory jury instruction
			(a)In
			 generalWhen an individual is injured or dies as the result of
			 health care, liability for negligence may not be based solely on a bad
			 result.
			(b)Mandatory jury
			 instructionIn a civil action tried to a jury, to the extent the
			 civil action seeks damages for the injury or death of an individual as the
			 result of health care and alleges liability for negligence, the court shall
			 instruct the jury as provided in subsection (a).
			8.Expert reports
			 required to be served in civil actions
			(a)Service
			 requiredTo the extent a pleading filed in a civil action seeks
			 damages against a health care practitioner for the injury or death of an
			 individual as the result of health care, the party filing the pleading shall,
			 not later than 120 days after the date on which the pleading was filed, serve
			 on each party against whom such damages are sought a qualified expert
			 report.
			(b)Qualified expert
			 reportAs used in subsection (a), a qualified expert report is a
			 written report of a qualified health care expert that—
				(1)includes a
			 curriculum vitae for that expert; and
				(2)sets forth a
			 summary of the expert opinion of that expert as to—
					(A)the standard of
			 care applicable to that practitioner;
					(B)how that
			 practitioner failed to meet that standard of care; and
					(C)the causal
			 relationship between that failure and the injury or death of the
			 individual.
					(c)Motion To
			 enforceA party not served as required by subsection (a) may move
			 the court to enforce that subsection. On such a motion, the court—
				(1)shall dismiss, with
			 prejudice, the pleading as it relates to that party; and
				(2)shall award to that
			 party the attorney fees reasonably incurred by that party to respond to that
			 pleading.
				(d)Use of expert
			 report
				(1)In
			 generalExcept as otherwise provided in this section, a qualified
			 expert report served under subsection (a) may not, in that civil action—
					(A)be offered by any
			 party as evidence;
					(B)be used by any
			 party in discovery or any other pretrial proceeding; or
					(C)be referred to by
			 any party at trial.
					(2)Violations
					(A)By other
			 partyIf paragraph (1) is violated by a party other than the
			 party who served the report, the court shall, on motion of any party or on its
			 own motion, take such measures as the court considers appropriate, which may
			 include the imposition of sanctions.
					(B)By serving
			 partyIf paragraph (1) is violated by the party who served the
			 report, paragraph (1) shall no longer apply to any party.
					9.Expert opinions
			 relating to physicians may be provided only by actively practicing
			 physicians
			(a)In
			 generalA physician-related opinion may be provided only by an
			 actively practicing physician who is determined by the court to be qualified on
			 the basis of training and experience to render that opinion.
			(b)Considerations
			 requiredIn determining whether an actively practicing physician
			 is qualified under subsection (a), the court shall, except on good cause shown,
			 consider whether that physician is board-certified, or has other substantial
			 training, in an area of medical practice relevant to the health care to which
			 the opinion relates.
			(c)DefinitionsIn
			 this section:
				(1)The term
			 actively practicing physician means an individual who—
					(A)is licensed to practice medicine in the
			 United States or, if the individual is a defendant providing a
			 physician-related opinion with respect to the health care provided by that
			 defendant, is a graduate of a medical school accredited by the Liaison
			 Committee on Medical Education or the American Osteopathic Association;
					(B)is practicing
			 medicine when the opinion is rendered, or was practicing medicine when the
			 health care was provided; and
					(C)has knowledge of
			 the accepted standards of care for the health care to which the opinion
			 relates.
					(2)The term
			 physician-related opinion means an expert opinion as to any one or
			 more of the following:
					(A)The standard of
			 care applicable to a physician.
					(B)Whether a
			 physician failed to meet such a standard of care.
					(C)Whether there was
			 a causal relationship between such a failure by a physician and the injury or
			 death of an individual.
					(3)The term
			 practicing medicine includes training residents or students at an
			 accredited school of medicine or osteopathy, and serving as a consulting
			 physician to other physicians who provide direct patient care.
				10.Payment of
			 future damages on periodic or accrual basis
			(a)In
			 generalWhen future damages are awarded against a health care
			 practitioner to a person for the injury or death of an individual as a result
			 of health care, and the present value of those future damages is $100,000 or
			 more, that health care practitioner may move that the court order payment on a
			 periodic or accrual basis of those damages. On such a motion, the court—
				(1)shall order that
			 payment be made on an accrual basis of future damages described in subsection
			 (b)(1); and
				(2)may order that
			 payment be made on a periodic or accrual basis of any other future damages that
			 the court considers appropriate.
				(b)Future damages
			 definedIn this section, the term future damages
			 means—
				(1)the future costs of
			 medical, health care, or custodial services;
				(2)noneconomic
			 damages, such as pain and suffering or loss of consortium;
				(3)loss of future
			 earnings; and
				(4)any other damages
			 incurred after the award is made.
				11.Unanimous jury
			 required for punitive or exemplary damagesWhen an individual is injured or dies as the
			 result of health care, a jury may not award punitive or exemplary damages
			 against a health care practitioner or health care institution unless the jury
			 is unanimous with regard to both the liability of that party for such damages
			 and the amount of the award of such damages.
		12.Proportionate
			 liabilityWhen an individual
			 is injured or dies as the result of health care and a person is entitled to
			 damages for that injury or death, each person responsible is liable only for a
			 proportionate share of the total damages that directly corresponds to that
			 person’s proportionate share of the total responsibility.
		13.Defense-initiated
			 settlement process
			(a)In
			 generalIn a civil action, to
			 the extent the civil action seeks damages for the injury or death of an
			 individual as the result of health care, a health care practitioner or health
			 care institution against which such damages are sought may serve one or more
			 qualified settlement offers under this section to a person seeking such
			 damages. If the person seeking such damages does not accept such an offer, that
			 person may thereafter serve one or more qualified settlement offers under this
			 section to the party whose offer was not accepted.
			(b)Qualified
			 settlement offerA qualified settlement offer under this section
			 is an offer, in writing, to settle the matter as between the offeror and the
			 offeree, which—
				(1)specifies that it
			 is made under this section;
				(2)states the terms of
			 settlement; and
				(3)states the
			 deadline within which the offer must be accepted.
				(c)Effect of
			 offerIf the offeree of a qualified settlement offer does not
			 accept that offer, and thereafter receives a judgment at trial that, as between
			 the offeror and the offeree, is significantly less favorable than the terms of
			 settlement in that offer, that offeree is responsible for those litigation
			 costs reasonably incurred, after the deadline stated in the offer, by the
			 offeror to respond to the claims of the offeree.
			(d)Litigation costs
			 definedIn this section, the term litigation costs
			 include court costs, filing fees, expert witness fees, attorney fees, and any
			 other costs directly related to carrying out the litigation.
			(e)Significantly
			 less favorable definedFor purposes of this section, a judgment
			 is significantly less favorable than the terms of settlement if—
				(1)in the case of an
			 offeree seeking damages, the offeree’s award at trial is less than 80 percent
			 of the value of the terms of settlement; and
				(2)in the case of an
			 offeree against whom damages are sought, the offeror’s award at trial is more
			 than 120 percent of the value of the terms of settlement.
				14.Statute of
			 limitations; statute of repose
			(a)Statute of
			 limitationsWhen an individual is injured or dies as the result
			 of health care, the statute of limitations shall be as follows:
				(1)Individuals of
			 age 12 and overIf the individual has attained the age of 12
			 years, the claim must be brought either—
					(A)within 2 years
			 after the negligence occurred; or
					(B)within 2 years
			 after the health care on which the claim is based is completed.
					(2)Individuals
			 under age 12If the individual has not attained the age of 12
			 years, the claim must be brought before the individual attains the age of 14
			 years.
				(b)Statute of
			 reposeWhen an individual is injured or dies as the result of
			 health care, the statute of repose shall be as follows: The claim must be
			 brought within 10 years after the act or omission on which the claim is based
			 is completed.
			(c)Tolling
				(1)Statute of
			 limitationsThe statute of limitations required by subsection (a)
			 may be tolled if applicable law so provides, except that it may not be tolled
			 on the basis of minority.
				(2)Statute of
			 reposeThe statute of repose required by subsection (b) may not
			 be tolled for any reason.
				15.Limitation on
			 liability for Good Samaritans providing emergency health care
			(a)Willful or
			 wanton negligence requiredA health care practitioner or health
			 care institution that provides emergency health care on a Good Samaritan basis
			 is not liable for damages caused by that care except for willful or wanton
			 negligence or more culpable misconduct.
			(b)Good Samaritan
			 basisFor purposes of this section, care is provided on a Good
			 Samaritan basis if it is not provided for or in expectation of remuneration.
			 Being entitled to remuneration is relevant to, but is not determinative of,
			 whether it is provided for or in expectation of remuneration.
			16.DefinitionsIn this Act:
			(1)Health care
			 institutionThe term health care institution
			 includes institutions such as—
				(A)an ambulatory
			 surgical center;
				(B)an assisted living
			 facility;
				(C)an emergency medical
			 services provider;
				(D)a home health
			 agency;
				(E)a hospice;
				(F)a hospital;
				(G)a hospital
			 system;
				(H)an intermediate
			 care facility for the mentally retarded;
				(I)a nursing home;
			 and
				(J)an end stage renal
			 disease facility.
				(2)Health care
			 practitionerThe term health care practitioner
			 includes a physician and a physician entity.
			(3)Physician
			 entityThe term physician entity includes—
				(A)a partnership or
			 limited liability partnership created by a group of physicians;
				(B)a company created by
			 physicians; and
				(C)a nonprofit health
			 corporation whose board is composed of physicians.
				
